Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Mattioli on 18 March 2021.

The application has been amended as follows: 

Claim 1, last 3 paragraphs:
a transmitting-side power conversion circuit of the first coil connected to the transmitting side DC-AC conversion circuit of the first coil 
a transmitting-side power conversion circuit of the second coil connected to the transmitting side DC-AC conversion circuit of the second coil 
a controller connected to both the transmitting-side power conversion circuit of the first coil and the transmitting-side power conversion circuit of the second coil and configured to decrease to the power supply efficiencies.

Claim 2, last 3 paragraphs:
a transmitting-side power conversion circuit of the first coil connected to the transmitting side DC-AC conversion circuit of the first coil 
 a transmitting-side power conversion circuit of the second coil connected to the transmitting side DC-AC conversion circuit of the second coil 
a controller connected to both the transmitting-side power conversion circuit of the first coil and the transmitting-side power conversion circuit of the second coil and configured to calculate power supply efficiencies of the first coil pair and the second coil pair and increase and decrease to the power supply efficiencies.

Claim 10, 2nd paragraph:
the controller increases 

Reasons for Allowance
Claims 1-2, 4-6, 8-12, 16-17, as filed 12 March 2021 and further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 2 are allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power-transmitting device performing wireless power supply to a power-receiving device using a plurality of coil pairs having specific arrangement of the transmitting coils with recessed section or body disposed to face the corresponding receiving coils of the respective pairs as recited, and further comprising "a transmitting-side DC-AC conversion circuit of the first coil connected to the first coil and configured to convert DC power supply into AC power and supply the converted AC power to the first coil; a transmitting-side DC-AC conversion circuit of the second coil connected to the second coil and configured to convert DC power supply into AC power and 
Claims 4-6, 11-12, 16, are allowed for being dependent on claim 1.
Claims 8-10, 17, are allowed for being dependent on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836